[Cite as State v. C.H., 2017-Ohio-2873.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellant,             :

v.                                                :                 No. 16AP-831
                                                                  (C.P.C. No. 16EP-08)
[C.H.],                                           :
                                                          (ACCELERATED CALENDAR)
                 Defendant-Appellee.              :


                                           D E C I S I O N

                                       Rendered on May 18, 2017


                 On Brief: Ron O'Brien, Prosecuting Attorney, and
                 Michael P. Walton, for appellant. Argued: Michael P.
                 Walton.

                 On Brief: John D. Moore, for appellee.

                 APPEAL from the Franklin County Court of Common Pleas

TYACK, P.J.

        {¶ 1} The State of Ohio is appealing from the trial court's granting of an
application for expungement which benefitted C.H. The State assigns a single error for
our consideration:
                 THE TRIAL COURT LACKED JURISDICTION TO GRANT
                 THE APPLICATION TO SEAL THE RECORD OF
                 CONVICTION, WHERE DEFENDANT HAD NOT
                 RECEIVED A FINAL DISCHARGE WITHIN THE
                 MEANING OF R.C. 2953.32.

        {¶ 2} The State presents the following issue as central to its assignment of error:

                 Whether a defendant who fails to pay restitution in full can
                 receive a final discharge within the meaning of R.C.
                 2953.32(A)(1).

        {¶ 3} R.C. 2953.32(A)(1) reads:
No. 16AP-831                                                                               2

               Except as provided in section 2953.61 of the Revised Code,
               an eligible offender may apply to the sentencing court if
               convicted in this state, or to a court of common pleas if
               convicted in another state or in a federal court, for the
               sealing of the record of the case that pertains to the
               conviction. Application may be made at the expiration of
               three years after the offender's final discharge if convicted of
               a felony, or at the expiration of one year after the offender's
               final discharge if convicted of a misdemeanor.

       {¶ 4} In 2008, C.H. was convicted of theft as a fifth-degree felony. She was
sentenced to three years of community control and ordered to pay $12,000 in restitution
to National City Bank.
       {¶ 5} National City Bank was acquired by PNC Bank which claimed it was entitled
to the restitution still due.
       {¶ 6} The      probation    department    of   the   Franklin    County    Court   of
Common Pleas moved to revoke C.H.'s community control when she had not paid the full
$12,000 within the 3 years allotted.      The assigned trial court judge terminated her
community control. Over two years later, C.H. sought to have the record of her theft
conviction expunged.
       {¶ 7} The State opposed her expungement because $6,660 of the $12,000 had not
been paid.
       {¶ 8} The State is correct in its argument. Consistent with State v. Aguirre, 144
Ohio St.3d 179, 2014-Ohio-4603, we must reverse the granting of expungement. The
clear implication of the ruling of Aguirre is that it is much easier for a rich person to get
an expungement in Ohio than it is for a person of modest means even if they committed
the same crime. However, that is a problem to be addressed by the Ohio Legislature
and/or the Supreme Court of Ohio. We are bound by their decisions.
       {¶ 9} We sustain the sole assignment of error and remand the case to the Franklin
County Court of Common Pleas for further appropriate proceedings.
                                                        Judgment reversed and remanded.

                                 DORRIAN, J., concurs.
                            SADLER, J., concurs in judgment only.